DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
02.	The present Office Action is based upon the original patent application filed on 03/03/2020 as modified by the preliminary amendment filed on 04/27/2020. Claims 1 – 10 and 16 – 20 are now pending in the present application.

Information Disclosure Statement
03.	The information disclosure statement (IDS) filed on 03/05/2021, 09/30/2021, 11/19/2021, 03/07/2022, 04/11/2022, 05/25/2022 have been considered by the examiner and made of record in the application file.

Drawings
04.	The drawings were received on 06/15/2022.  These drawings are accepted.

Remarks
05.	For purposes of examination, Examiner notes that the system of claims 6 – 10 positively recites hardware.  Claim 6 recites a system comprising control circuitry.  Circuity is generally known to either be or include hardware components, and the Applicant’s specification recites that control circuity contains hardware circuits (e.g. paragraph [0031]).  Therefore the system of claim 6 (and subsequent dependent claims) are deemed to include hardware, and therefore statutory under 35 USC § 101.

Claim Rejections - 35 USC § 102
06.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

07.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

08.	Claims 1 – 10 and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US PGPub 2016/0275178).
	Consider claim 1, Liu discloses a computer-implemented method for interpreting a natural language search query based on training data comprising a first plurality of terms (paragraph [0005), the method comprising, using processing circuitry for:
	determining a respective frequency with which each of the first plurality of terms occurs in the training data (paragraphs [0005], [0024], terms are identified in documents, such that the frequency of the term is determined);
	generating a relational data structure associating each term of the first plurality of terms with its respective frequency (paragraphs [0003], [0023], a data structure is used to store the terms based on their frequencies);
	adding a term of the first plurality of terms to a list of relevant terms when its frequency is below a threshold ([0006], [0028], the terms are added to a list, such as a low frequency list, which stores terms that have a frequency below a certain threshold);
	receiving the natural language search query (paragraphs [0022], [0056], a search request that contains words is received);
	identifying a second plurality of terms in the natural language search query (paragraphs [0022], [0056], the search request has specific words/keywords in it);
	determining, for each term of the second plurality of terms, whether the term is included in the list of relevant terms (paragraphs [0038] – [0041], Fig. 3, a determination is made as to whether the words in the search request are in the list of low frequency terms);
	in response to determining that a term of the second plurality of terms is included in the list of relevant terms, identifying the term as a keyword (paragraphs [0038] – [0041], Fig. 3, the words in the search request are determined to be keywords, meaning they are able to obtain a search result);
	interpreting the natural language search query based on the identified keywords (paragraphs [0043], [0059], the search request is executed, which is based on the words in the search being keywords).
	Consider claim 2, and as applied to claim 1 above, Liu discloses a method comprising:
	counting the total number of words contained in the training data (paragraph [0024], the total number of documents and words within is determined);
	determining the total number of occurrences of each respective term of the plurality of terms in the training data (paragraph [0021], the amount of times the term is found in the documents is counted);
	calculating, for each term of the plurality of terms, a percentage of the total number of words contained in the training data corresponding to the total number of occurrences of each respective term of the plurality of terms in the training data (paragraphs [0024], [0027], [0028], the percentage of frequency of the terms for the grabbed documents is determined).
	Consider claim 3, and as applied to claim 1 above, Liu discloses a method comprising:
	creating a data structure comprising at least a token field and a corresponding value field (paragraph [0023], a data structure is made that stores the terms that are found within it);
	adding to the data structure, for each term of the first plurality of terms, the respective term as a token (paragraph [0023], [0047], [0073], the terms are stored in a data structure, which equivalent to storing the terms as tokens);
	setting the value corresponding to the token to the frequency of the respective term (paragraph [0047], [0073], the terms are stored in a data structure, which includes the term listed with its respective frequency).
	Consider claim 4, and as applied to claim 1 above, Liu discloses a method comprising:
	determining whether the frequency of the term meets or exceeds a threshold frequency (paragraph [0065], a frequency is determined for the term, such that the threshold can be either above or below the threshold);
	in response to determining that the frequency meets or exceeds the threshold frequency, determining that the respective term is not relevant (paragraphs [0024], [0065], if the term frequency is determined to be above a threshold, it is added to a high frequency index);
	in response to determining that the frequency is below the threshold frequency, adding the term to the list of relevant terms (paragraphs [0024], [0065], if the term frequency is determined to be below a threshold, it is added to a low frequency index).
	Consider claim 5, and as applied to claim 1 above, Liu discloses a method comprising:
	splitting the natural language search query into a plurality of words (paragraph [0044], the search request contains multiple keywords, which can each either be separately analyzed or done together);
	analyzing a first word of the plurality of words; determining, based on analyzing the first word, whether the first word can be part of a phrase (paragraph [0044], the search condition, which contains multiple keywords, can be determined to be a phrase);
	in response to determining that the first word can be part of a phrase, analyzing the first word together with a second word that immediately follows the first word (paragraphs [0044], [0075], a phrase can be determined from the search request, which includes multiple terms or keywords, such that the phrase is the entire search request, meaning the terms of the phrase are next to each other);
	determining, based on analyzing the first word together with the second word, whether the first word and the second word form a phrase together (paragraph [0044], the search condition, which contains multiple keywords, can be determined to be a phrase);
	in response to determining that the first word and the second word form a phrase together, identifying the first and second word as a single term (paragraphs [0044], [0075], the phrase can be identified from the search condition, which includes interpreting the phrase as though it is one unit, for the purpose of determining the frequency of that unit).
	in response to determining that the first word does not form a phrase with the second word, identifying the first word as single term (paragraphs [0057] – [0060], multiple keywords can be received at one that do not make up a phrase, such that the frequency determination is based on each of the keywords).
	Claims 6 – 10 and 16 – 20 recite the same claim limitations as those found in claims 1 – 5.  The only difference is that claims 6 – 10 recite a system and claims 16 – 20 recite a non-transitory computer-readable medium, whereas claims 1 – 5 recite a method.  Otherwise, identical claim limitations are being claimed in claims 6 – 10 and 16 – 20, and the same rejections with respect to claims 1 – 5 are applied therein.

Relevant Prior Art Directed to State of Art
09.	Huang et al. (US Patent 10,860,631) discloses a method of determining search results based on the words supplied in the search request, whereby the words are mapped to their respective frequencies of occurrence.  The search request can be determined to be for a phrase, which contains multiple words, which are then searched for in a list that stores information about term frequency in a corpus.

Conclusion
10.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

September 30, 2022